Citation Nr: 0740025	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(The issue of the validity of an overpayment of nonservice-
connected disability pension benefits is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to May 1951 and from July 1953 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Claims for service connection for hearing loss were 
denied by the RO in July 1973, May 1975, September 1997, and 
January 2002 and not appealed; the January 2002 rating action 
was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.  

2.  The evidence received since the January 2002 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim for service 
connection, and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed January 2002 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for hearing loss in 
July 1973.  He did not appeal.  Rating actions in May 1975, 
September 1997 and January 2002 affirmed the denial of 
service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  Again, 
the veteran was notified and did not appeal.  The January 
2002 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  
See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2003, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
2002 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).


Factual Background and Analysis

As noted previously, the claim for service connection for 
hearing loss was denied by the RO in July 1973 and not 
appealed.  The RO's continued denials in May 1975, September 
1997 and January 2002 have been predicated upon the fact that 
new and material evidence had not been submitted to reopen 
the claim.  Most recently in January 2002 the RO essentially 
noted that the evidence furnished since the previous denials 
of the veteran's claim reflected treatment for hearing loss 
but did not tend to relate it to military service.  
Therefore, any "new" evidence would have to show that 
hearing loss was incurred in or aggravated by active military 
service.  

Evidence of record in January 2002 included service medical 
records (SMRs) for the veteran's first period of service 
showing that at enlistment in July 1950 both ears were normal 
with no perforation.  Hearing acuity measured by whispered 
voice was 15/15 and spoken voice was 15/15, indicative of 
normal hearing.  At separation in May 1951 hearing acuity was 
15/15 measured by whispered and spoken voice.  The report is 
negative for evidence or complaints of hearing loss, 
tinnitus, or other ear pathology.  Audiograms were not 
conducted at any time.  

SMRs for the veteran's second period of service show that at 
enlistment in June 1953, both eardrums were thickened with 
the scarring of the right ear.  These records also show the 
veteran was treated for otitis externa in October 1953.  In 
March 1956, he was treated for chronic otitis media of the 
right ear and placed on permanent profile H-3.  It was noted 
that he had sclerosis bilaterally and a diagnosis of 
bilateral chronic mastoiditis was made.  At separation in May 
1956, hearing acuity measured by whispered and spoken voice 
was 15/15, indicative of normal hearing.  The report is 
negative for evidence or complaints of hearing loss.  Again 
audiograms were not conducted at any time.  

There are essentially no pertinent post service clinical 
records associated with the claims file until the early 1970s 
when the veteran was treated for bilateral cholesteatoma.  In 
May 1973, he underwent a left mastoid tympanoplasty and in 
July 1974, he underwent a right modified radical mastoid 
tympanoplasty.  Following surgery the right ear had healed 
adequately and there was some improvement noted on the left.  
On examination both ears were dry and healed with persistent 
conductive loss due to extensive ossicular necrosis.  There 
was no further discussion or opinion provided regarding the 
etiology or onset of his hearing loss.  

Remaining records from 1992 to 2002, including a 1993 VA 
examination, show continued evaluation for hearing loss as 
well as treatment for an episode of recurrent cholesteatoma.  
The veteran gave a history of exposure to artillery fire 
during service with no post-service occupational noise 
exposure.  The examiner did note that the veteran previously 
worked in a cold storage facility which may have irritated 
his ears.  

Evidence received since the January 2002 rating decision 
includes VA and private treatment records dated from 2000 to 
2003; duplicate copies of select SMRs; and an October 2003 
medical opinion from a private physician.  The treatment 
records show evaluation for various disabilities as well as 
continued treatment for hearing loss with no indication as to 
onset.  

The private physician noted the veteran's history of normal 
hearing prior to service in the early 1950s consistent with 
screening audiograms documented prior to his service.  He 
noted the veteran's reported history of exposure to loud 
noises and his assertions that his hearing problems started 
at that time.  The physician referred to a 1989 audiogram 
which was significant for bilateral mixed hearing loss and 
history of bilateral mastoidectomies for infectious problems.  
The veteran did reasonably well, but continued to have 
increased hearing loss.  Currently the veteran had no 
infection, pain, drainage, or tinnitus, but did have 
significant bilateral hearing loss.  The physician concluded 
that the conductive component of the loss, which was less 
significant than the sensorineural component, was due to the 
mastoidectomies rather than his years of service and alleged 
noise exposure.  The sensorineural component of the hearing 
loss, however was difficulty to ascertain as it was not 
present in 1950, and in the absence of further documentation, 
seems to have occurred since then, but the physician was not 
certain when or why.  Further, a great many years had passed 
since 1950 and it was not at all clear that the veteran might 
have significant hearing loss solely on that basis.  

Also of record are various statements in which the veteran 
reported that as a combat soldier in the infantry he was 
exposed to a lot of loud noises, particularly from the 
Howitzer, which affected his hearing.  However, in a more 
recent statement received in 2005, he also indicated post-
service noise exposure in his employment at Union Ice 
Company.  He reported that his duties included operating a 
machine that crushed 300 pound blocks of ice for 10 hours a 
day and that the noise was "something."  

In this case, the evidence, although new, is not material in 
that it shows only continued post-service treatment and 
simply is not pertinent to the question of whether hearing 
loss had its onset during either period of active duty, 
(which is the pivotal issue underlying the claim for service 
connection).  By way of explanation the Board notes that 
although the veteran clearly has bilateral hearing loss, the 
fact that he was exposed to noise trauma in service does not, 
by itself, establish a basis for the grant of service 
connection.  The problem in this case is that the SMRs do not 
refer to any loss of hearing and the other available medical 
reports are dated many years after the veteran's active 
service ended.  There is no evidence that the hearing loss 
the veteran has now is the result of the noise trauma he 
experienced in the 1950s.  Thus, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in September 2003, October 2003, and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his hearing loss claim under the VCAA, and 
the effect of this duty upon his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for hearing loss.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the hearing loss claim is being denied, such 
other issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for hearing loss.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


